Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung-Hoon Kim on 1/12/2022.

The application has been amended as follows: 
Lines 19-24 of claim 1 currently read “reeling direction, and
Wherein said fishing machine control means is further configured to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface when the other fishing machines receive the second signal”, this has been replaced with “reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction by winding up the fishing lines with the hooks of said other fishing machines to a water surface or near the water surface when the other fishing machines receive the second signal”.
Lines 16-21 of claim 4 currently read “fishing machines that hook no fish in the reeling direction; and
a step of controlling hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface when the other fishing machines receive the second signal” this has been replaced with “fishing machines that hook no fish in 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an automatic fishing system comprising: a plurality of fishing machines each of which has rotation drums capable of winding fishing lines and capable of rotating in a reeling direction and an unreeling direction, a drive motor for driving said rotation drums in the reeling direction and the unreeling direction, and an electromagnetic clutch for transmitting rotation of said drive motor to said rotation drums; a central control unit that is configured to communicate with each of the plurality of fishing machines; a hooking detection means for detecting hooking of fish at any one of the plurality of fishing machines and for transmitting a fish hooking signal to the central control unit, when the central control unit receives the fish hooking signal, it sends a second signal to the other fishing machines that did not hook the fish; and a fishing machine control means for controlling operations of the plurality of fishing machines in accordance with the second signal transmitted from said central control unit, wherein said fishing machine control means is configured to control, the drive motors of the plurality of fishing machines, when the second signal is received from the central control unit, to rotate the rotation drums of other fishing machines that hook no fish in the reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface when the other fishing machines receive the second signal.
Claim 4 is allowable because the prior art of record fails to teach or suggest an automatic fishing method for controlling a plurality of fishing machines each of which has rotation drums capable of winding fishing lines and capable of rotating in a reeling direction and an unreeling direction, a drive motor for driving said rotation drums in the reeling direction and the unreeling direction, and an electromagnetic clutch for transmitting rotation of said drive motor to said rotation drums, said method comprising: a step of communicating with each of the plurality of fishing machines; a step of detecting hooking of fish at any one of the plurality of fishing machines and for transmitting a fish hooking signal to a central control unit, when the fish hooking signal is received, it sends a second signal to the other fishing machines that did not hook the fish; a step of controlling operations of the plurality of fishing machines in accordance with the second signal transmitted from said central control unit; a step of, controlling the drive motors of the plurality of fishing machines, when the second signal is received from the central control unit, to rotate the rotation drums of other fishing machines that hook no fish in the reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface when the other fishing machines receive the second signal.
The best prior art of record is Thoemke (US #4,388,774) which does teach an automatic fishing system comprising: a plurality of fishing machines each of which has rotation drums capable of winding fishing lines and capable of rotating in a reeling direction and an unreeling direction, a drive motor for driving said rotation drums in the reeling direction and the unreeling direction; a hooking detection means for detecting hooking of fish at any one of the plurality of fishing machines; and a fishing machine control means for controlling operations of the plurality of fishing machines, wherein said fishing machine control means is configured to control, the drive motors of the plurality of fishing machines, to rotate the rotation drums of other fishing machines that hook no fish in the reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface.  But does not teach an electromagnetic clutch for transmitting rotation of said drive motor to said rotation drums, a central control unit that is configured to communicate with each of the plurality of fishing machines; transmitting a fish hooking signal to the central control unit, when the central control unit receives the fish hooking signal, it sends a second signal to the other fishing machines that did not hook the fish; that the fishing machine controls operate the plurality of fishing means in accordance with the second signal transmitted from said central control unit when the second signal is received from the central control unit.
Another prior art of record is Fortuna (US #4,793,088) which does teach an automatic fishing system comprising: a plurality of fishing machines each of which has rotation drums capable of winding fishing lines and capable of rotating in a reeling direction and an unreeling direction, a drive motor for driving said rotation drums in the reeling direction and the unreeling direction, a central control unit that is configured to communicate with each of the plurality of fishing machines; a hooking detection means for detecting hooking of fish at any one of the plurality of fishing machines and for transmitting a fish hooking signal to the central control unit, and a fishing machine control means for controlling operations of the plurality of fishing machines, wherein said fishing machine control means is configured to control, the drive motors of the plurality of fishing machines, to rotate the rotation drums of other fishing machines that hook no fish in the reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface.  But does not teach an electromagnetic clutch for transmitting rotation of said drive motor to said rotation drums; when the central control unit receives the fish hooking signal, it sends a second signal to the other fishing machines that did not hook the fish; that the fishing machine controls operate the plurality of fishing means in accordance with the second signal transmitted from said central control unit when the second signal is received from the central control unit.
Another prior art of record is Sigurdsson (US #4,752,878) which does teach an automatic fishing system comprising: a fishing machine which has rotation drums capable of winding fishing lines and capable of rotating in a reeling direction and an unreeling direction, a drive motor for driving said rotation drums in the reeling direction and the unreeling direction, a central control unit that is configured to communicate the fishing machine; a hooking detection means for detecting hooking of fish at the fishing machines and for transmitting a fish hooking signal to the central control unit, when the central control unit receives the fish hooking signal, and a fishing machine control means for controlling operations of the plurality of fishing machines wherein said fishing machine control means is configured to control, the drive motors of the plurality of fishing machines, when the second signal is received from the central control unit. But does not teach a plurality of fishing machines, and an electromagnetic clutch for transmitting rotation of said drive motor to said rotation drums; that the central control unit sends a second signal to the other fishing machines that did not hook the fish; that the fishing machine controls operate the plurality of fishing means in accordance with the second signal transmitted from said central control unit when the second signal is received from the central control unit to rotate the rotation drums of other fishing machines that hook no fish in the reeling direction so as to control hooks of said other fishing machines that hook no fish in the reeling direction are to be wound up to a water surface or near the water surface when the other fishing machines receive the second signal.
None of the prior arts of record teach a central control unit that after receiving a fish hooking signal, sends a second signal to the remaining fishing machines that did not catch a fish to instructor those fishing machines to reel in their lines and raise the hooks near the surface, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of these prior arts to teach this untaught limitation because there is no obvious motivation to add these changes without a teaching prior art reference without invoking hindsight reconstruction.
Claims 2, 3, 5, and 6 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647